Citation Nr: 1038437	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded this case in June 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The Veteran has submitted a May 2010 letter that seems to 
indicate a desire to re-file a claim for aid and 
attendance based on a nonservice-connected disability.  
This issue been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for:  (1) bilateral hearing 
loss, rated 50 percent disabling; (2) posttraumatic stress 
disorder (PTSD), rated 30 percent disabling; (3) prostatitis, 
rated 20 percent disabling; (4) tinnitus, rated 10 percent 
disabling; (5) residuals of an appendectomy scar, and (6) 
malaria, each rated as zero percent disabling; the Veteran's 
combined disability rating is 80 percent.  

2.  The Veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by any non-service connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

To prevail on a claim based upon unemployability, it is necessary 
that the record reflect some factor that places the case in a 
different category than other Veterans with equal rating of 
disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
simple fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough, however.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The question is whether the Veteran is capable of 
performing physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

Analysis

The Veteran indicated that he stopped working as a mechanic in 
May 1987.  He completed only one year of high school and reported 
no other skills or training.  As noted above, his service-
connected disabilities are rated as follows:  (1) bilateral 
hearing loss, rated 50 percent disabling; (2) PTSD, rated 30 
percent disabling; (3) prostatitis, rated 20 percent disabling; 
(4) tinnitus, rated 10 percent disabling; and (5) residuals of an 
appendectomy scar and malaria, each rated as zero percent 
disabling.  Thus, his combined disability rating is 80 percent.  
See 38 C.F.R. § 4.25 (2010).  

In this case, the evidence shows that the Veteran is not working 
and meets the schedular criteria for a consideration of a TDIU 
rating.  Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice-
connected condition and advancing age, which would justify a 
total rating based upon individual unemployability, due solely to 
the Veteran's service connected disability.  38 C.F.R. §§  
4.16(a), 4.19.  

At his July 2007 VA examination, the examiner identified the 
Veteran's paralysis involving the left side of his body due to a 
stroke as his most disabling condition.  The examiner concluded, 
however, that both his service-connected hearing loss and 
tinnitus had significant effects on his occupation, since they 
caused decreased concentration, difficulty following 
instructions, and difficulty hearing.  The examiner then 
concluded that the Veteran's PTSD also had significant 
occupational effects, with decreased concentration and poor 
social interaction.  The examiner, however, never specifically 
addressed the question of whether the Veteran's service-connected 
disabilities preclude him from engaging in all forms of 
substantially gainful employment that is consistent with his 
prior work history and experience, level of education, and 
training, etc., as opposed to his nonservice-connected 
disabilities, particularly his paralysis due to the stroke.  

A January 2010 VA examiner, who was to determine the Veteran's 
employability based on his service-connected disabilities, 
reviewed the Veteran's claims file and medical records.  The 
Veteran was also physically examined.  The VA examiner noted that 
the Veteran's usual occupation was a mechanic and that he was 
currently retired, since 1988.  The examiner diagnosed the 
Veteran with impaired hearing, benign prostatic hyperplasia (BPH) 
and tinnitus. 

The VA examiner went on to opine that the Veteran's severe 
hearing loss would severely impact and most likely prevent the 
Veteran's ability to maintain gainful employment in his usual 
occupation as a mechanic or in any setting, as hearing is 
essential in both physical and sedentary settings.  BPH was found 
to moderately affect the Veteran's ability to maintain gainful 
employment in any setting where restroom breaks would be limited.  
Tinnitus was found to minimally affect the Veteran's ability to 
maintain sedentary or physical labor where astute hearing is 
required.  

The VA examiner opined that cumulatively, the Veteran's severe 
hearing loss, tinnitus and BPH (all service-connected 
disabilities) would likely prevent employment.  She reasoned that 
the Veteran's severe hearing loss and tinnitus would pose a 
safety hazard for himself and others, as he could not be 
reasonably expected to understand warning signs of impending 
danger.  In addition, excessive restroom breaks would render the 
Veteran undependable for employment.  

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities 
alone, when considered in association with his educational 
attainment and occupational background, render him unable to 
secure or follow a substantially gainful occupation.  

The January 2010 VA medical opinion supports the Veteran's claim.  
The January 2010 examiner concluded that the Veteran was not 
employable due to the cumulative effect of his hearing loss, 
tinnitus and prostatitis symptomatology.  There is no contrary 
opinion of record.  The Board also notes that the July 2007 VA 
examiner found that Veteran's service-connected hearing loss, 
tinnitus and PTSD had significant effects on his occupation, with 
decreased concentration, difficulty following instructions, 
difficulty hearing and poor social interaction.  The Board finds 
that all of these symptoms combined have a significant and 
adverse impact on his ability to obtain and maintain 
substantially gainful employment.

While it may be true that the Veteran indicated that he retired 
quite a while ago and is seriously impacted by his nonservice-
connected disabilities, his nonservice-connected disability does 
not detract from his unemployability related to service-connected 
disabilities.  The Veteran has clearly worked at jobs more manual 
than clerical in nature over the course of his career and the 
evidence shows that it would be difficult to even accomplish 
clerical tasks as his disabilities have worsened.  Moreover, the 
Board is not free based on the aforementioned evidence alone to 
substitute its own medical judgment in place of the competent 
medical opinions already provided for the record.  In this, and 
in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free to 
substitute its own judgment for that of an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

As was discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether the Veteran is able to 
obtain any employment or to maintain marginal employment.  See 
Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective 
one and is whether the Veteran can obtain and maintain 
substantially gainful employment.  The evidence as detailed above 
indicates that the symptoms and problems related to the Veteran's 
service-connected hearing loss, tinnitus, prostatitis and PTSD 
seriously affects his employability.  In summary, the Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service- connected disabilities.  

Thus, applying the benefit of the doubt rule, the Board finds 
that the Veteran's service-connected disabilities are sufficient 
in and of themselves to prevent the Veteran from maintaining 
substantially gainful employment.  Therefore, the Board finds the 
record demonstrates that the Veteran's service-connected 
disabilities are of such severity as to preclude his 
participation in all forms of substantially gainful employment; a 
TDIU rating due to service-connected disabilities is warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In light of the favorable 
determination contained herein, further development with regard 
to VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Entitlement to a TDIU rating is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


